 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
     Delivery: 9845 Erma Rd., St. 300
 5   San Diego, CA 92131
 6   (858) 375-7385
     phylg@potterhandy.com
 7   Attorneys for Plaintiff
 8   Martin H. Orlick SBN. 083908
     mho@jmbm.com
 9   Stuart K. Tubis SBN. 278278
     skt@jmbm.com
10   JEFFER MANGELS BUTLER & MITCHELL LLP
     Two Embarcadero Center, Fifth Floor
11   San Francisco, California 94111-3824
     Telephone: (415) 398-8080
12   Facsimile: (415) 398-5584
     Attorneys for Defendant
13   JPMorgan Chase Bank
14                           UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
16   ORLAND SYLVE,                                 )    Case No.: 3:18-CV-07584-EMC
                                                   )
17           Plaintiff,                            )    JOINT STIPULATION FOR
     v.                                            )    DISMISSAL PURSUANT TO
18                                                 )
     JPMORGAN CHASE BANK, a New York                    F.R.C.P. 41 (a)(1)(A)(ii)
     Corporation; and Does 1-10,                   )
19                                                 )
             Defendants.                           )
20                                                 )
                                                   )
21
22          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
23   parties hereto that this action may be dismissed with prejudice as to all parties; each
24   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
25   matter has been resolved to the satisfaction of all parties.
26
27
28



     Joint Stipulation                            -1-           3:18-CV-07584-EMC
 1   Dated: July 17, 2019   CENTER FOR DISABILITY ACCESS
 2
 3                          By:   /s/ Amanda Lockhart Seabock
                                  Amanda Lockhart Seabock
 4                                Attorneys for Plaintiff
 5
 6   Dated: July 17, 2019   JEFFER MANGELS BUTLER & MITCHELL LLP
 7
 8
                            By:    /s/ Martin H. Orlick
 9                                Martin H. Orlick
                                  Stuart K. Tubis
10
                                  Attorneys for Defendant
11                                JPMorgan Chase Bank
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation               -2-          3:18-CV-07584-EMC
 1                                 SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Stuart K. Tubis,
 4   counsel for JPMorgan Chase Bank, and that I have obtained authorization to affix his
 5   electronic signature to this document.
 6
 7   Dated: July 17, 2019             CENTER FOR DISABILITY ACCESS
 8
 9                                    By:       /s/ Amanda Lockhart Seabock
                                                Amanda Lockhart Seabock
                                                         ISTRIC
10                                                  ES D for Plaintiff
                                                Attorneys
                                                   T             TC
11                                              TA




                                                                         O
                                            S




                                                                          U
                                          ED




                                                                           RT
12                                                                      D
                                                              RDERE
                                      UNIT




                                                       OO
13                                             IT IS S




                                                                                  R NIA
14                                                                        n
                                                            dward   M. Che
                                      NO




                                                    Judge E


                                                                                  FO
15
                                       RT




16                                             ER                             LI
                                            H




                                                                             A
            DATED: July 18, 2019                    N                         C
                                                                      F
17                                                      D IS T IC T O
                                                              R
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                                  -3-            3:18-CV-07584-EMC
